Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 12/27/2021 have been fully considered and are made of record.
	a. Claims 1, 6 and 27-28 have been amended.
	b. Claim 9 has been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Chan (Reg. No. 44,070) on 01/21/2022.

The application has been amended as follows: 

Claim 1. 	(Currently Amended) A voltage source converter comprising: at least one AC terminal for connection to an AC network; 
at least one DC terminal for connection to a DC network; 
at least one energy storage device configured to selectively store and release energy; 
at least one switching element connected between the AC and DC terminals, the or each switching element and the or each energy storage device arranged in the voltage source converter so that the or each switching element is configured to be switchable to selectively switch the or each energy storage device into circuit with the or each DC terminal; and 
a controller configured to operate in a test mode to: 
switch the or each switching element to control the switching of the or each energy storage device into circuit with the or each DC terminal so as to use the energy stored in the or each energy storage device to inject one or more test electrical signals into the DC network in response to a presence of a fault in the DC network and when the voltage source converter is disconnected from the AC network; 
monitor the test electrical response of the DC network to the injection of the or each test electrical signal in order to determine at least one characteristic and/or a 
block the voltage source converter and send a close command to an AC circuit breaker to reconnect the voltage source converter to the AC network in 

Claim 27. 	(Currently Amended) A method of operating a voltage source converter, the voltage source converter comprising: at least one AC terminal for connection to an AC network; at least one DC terminal for connection to a DC network; at least one energy storage device configured to selectively store and release energy; and at least one switching element connected between the AC and DC terminals, the or each switching element and the or each energy storage device arranged in the voltage source converter so that the or each switching element is configured to be switchable to selectively switch the or each energy storage device into circuit with the or each DC terminal, 
wherein the method includes: 
switching the or each switching element to control the switching of the or each energy storage device into circuit with the or each DC terminal so as to use the energy stored in the or each energy storage device to inject one or more test electrical signals into the DC network in response to a presence of a fault in the DC network and when the voltage source converter is disconnected from the AC network; and 
monitoring the test electrical response of the DC network to the injection of the or each test electrical signal in order to determine at least one characteristic and/or a location of the fault in the DC network; and
and sending a close command to an AC circuit breaker to reconnect the voltage source converter to the AC network in response to the determination that the fault is no longer present in the DC network.



Reason for Allowance
4.	Claims 1-8 and 10-28 are allowed.

a)	 Applicant amended independent claims 1 and 27 and overcome rejection. Applicant’s arguments filed on 12/27/2021 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 09/27/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 27: 

As to claims 1-8 and 10-26 the present invention is direct to a voltage source converter comprising: Independent claim 1 identifies the uniquely distinct features of “monitor the test electrical response of the DC network to the injection of the or each test electrical signal in order to determine at least one characteristic and/or a location of the fault in the DC network; and block the voltage source converter and send a close command to an AC circuit breaker to reconnect the voltage source converter to the AC network in response to the determination that the fault is no longer present in the DC network”.

As to claims 27-28 the present invention is direct to a method of operating a voltage source converter, the voltage source converter comprising: Independent claim 27 identifies the uniquely distinct features of “monitoring the test electrical response of the DC network to the injection of the or each test electrical signal in order to determine at least one characteristic and/or a location of the fault in the DC network; and blocking the voltage source converter and sending a close command to an AC circuit breaker to reconnect the voltage source converter to the AC network in response to the determination that the fault is no longer present in the DC network”.
The closest prior art, YUASA et al. (Pub NO. US 2018/0287490 A1), NAMI et al. (Pub No. US 2018/0212533 A1) teaches System and Method for Monitoring AC and DC Terminal, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858